Citation Nr: 0815351	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-07 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to April 
1978 and from July 1979 to April 1981.  He died in April 
2004, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran died in April 2004 at the age of 55.  The 
certificate of death reported the immediate cause of death 
was metastatic carcinoma of unknown primary.  

2.  At the time of the veteran's death, service connection 
was in effect for diabetes mellitus with erectile 
dysfunction; diabetic retinopathy with visual field deficit 
associated with diabetes mellitus; weakness, right upper 
extremity, residual of cerebrovascular accidents; facial 
weakness and sensory loss with slurred speech, residual of 
cerebrovascular accidents associated with diabetes mellitus; 
weakness, right lower extremity, residual of cerebrovascular 
accidents associated with diabetes mellitus; diabetic 
peripheral neuropathy, left lower extremity; and diabetic 
peripheral neuropathy, right lower extremity.

3.  The medical evidence of record does not show that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by military service 
did not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in May 2004 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA medical opinion was provided to the appellant 
in connection with her claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2007).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died in April 2004 at the age of 55.  The 
certificate of death reported the immediate cause of death 
was metastatic carcinoma of unknown primary.  There were no 
underlying or contributing causes of death listed.  The 
appellant claims that the cause of the veteran's death was 
related to his active military service.  Specifically, she 
claims that his service-connected diabetes mellitus 
contributed to cause his death.

At the time of the veteran's death, service connection was in 
effect for diabetes mellitus with erectile dysfunction; 
diabetic retinopathy with visual field deficit associated 
with diabetes mellitus; weakness, right upper extremity, 
residual of cerebrovascular accidents; facial weakness and 
sensory loss with slurred speech, residual of cerebrovascular 
accidents associated with diabetes mellitus; weakness, right 
lower extremity, residual of cerebrovascular accidents 
associated with diabetes mellitus; diabetic peripheral 
neuropathy, left lower extremity; and diabetic peripheral 
neuropathy, right lower extremity.

The veteran's service medical records are negative for any 
diagnosis of carcinoma.

An April 2004 note from a private physician stated that the 
veteran "died from metastatic disease of unknown primary 
complicated by fluctuating sugars, renal failure[,] anorexia, 
[and] poorly controlled diabetes.  All of the above factors 
are not mentioned in the death certificate."

A November 2004 VA medical opinion report stated that the 
veteran's claims file had been reviewed, including the April 
2004 note from a private physician.  The examiner stated that

[t]he Death Certificate indicates that 
the veteran died of a metastatic 
Adenocarcinoma of unknown primary 
etiology.  The cancer involved liver, 
bone, lymph tissue and possibly kidneys.

The veteran did have Diabetes with 
secondary complications.  However it is 
more likely than not that his fluctuating 
blood glucose was caused by his wide 
spread cancer.

OPINION: It is my opinion that though the 
veteran did have Diabetes with secondary 
effects, It is lease [sic] likely that 
Duabetes [sic] did cause or play a 
significant role in the veterans [sic] 
cause of death.

In a March 2005 Questionnaire as to Cause of Veteran's Death, 
the private physician who wrote the April 2004 note stated 
that the veteran's "death was caused by metastatic disease 
of unknown primary and poorly controlled sugars, acute renal 
failure. . . .  It is a possibility that poorly controlled 
sugars, acute renal failure complicated by anorexia might 
have caused coma and accelerated death."

The medical evidence of record does not show that the cause 
of the veteran's death was related to military service or to 
a service-connected disability.  The veteran's service 
medical records are negative for a diagnosis of carcinoma.  
The appellant contends that the veteran's service-connected 
diabetes mellitus contributed to cause his death.  There are 
three medical records that address the cause of the veteran's 
death.  The April 2004 note from a private physician stated 
that the veteran's "metastatic disease" was "complicated" 
by "fluctuating sugars" and "poorly controlled diabetes."  
This is insufficient to establish a causal nexus for VA 
purposes, as it simply states that the treatment of the 
veteran's cancer was made more difficult due to his 
service-connected diabetes mellitus.  It does not directly 
discuss any relationship between the service-connected 
diabetes and the veteran's actual death.  The tenuous nature 
of this link is further substantiated by the March 2005 
Questionnaire as to Cause of Veteran's Death, in which the 
same private physician clarified her position.  In the 
Questionnaire, the private physician stated that it was a 
"possibility" that symptoms of the veteran's diabetes 
mellitus "might" have accelerated his death.  The Board 
notes that the words "possibility" and "might" are 
entirely speculative and do not create an adequate nexus for 
the purposes of establishing service connection.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicated that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).

In contrast, the November 2004 VA medical opinion report 
stated that the veteran's fluctuating blood glucose was 
likely caused by his cancer, not his diabetes mellitus, and 
that his service-connected diabetes did not likely cause or 
play a significant role in the veteran's death.  In this 
regard, the Board notes that in a May 2006 statement, the 
veteran's representative claimed that since the November 2004 
VA medical opinion report contained "so many typos, it is 
impossible to know precisely what his opinion was."  
Specifically, the representative alleged that the word 
"lease" should be read to mean "at least" instead of 
"less" and that any interpretation to the contrary "is 
based entirely on speculation."  This is inaccurate.  The 
most likely interpretation of the spelling error "lease" is 
the word least.  This spelling requires only the correction 
of a single letter, t, which is located in close proximity to 
the replaced letter, e, on a standard keyboard.  In contrast, 
the spelling that the representative alleges is proper, "at 
least", requires the same letter replacement, with an 
additional 3 characters which were completely omitted without 
further erroneous, or correct, keystrokes.  It is far more 
reasonable to assume that the misspelled word "lease" was 
the result of a single erroneous stroke by 1 finger rather 
than 4 errors in the same word, 3 of which were completely 
skipped by the typist.  This interpretation is substantiated 
by the rest of the document, which states, as noted above, 
that the veteran's fluctuating blood glucose was likely 
caused by his cancer, not his diabetes mellitus.  This 
statement is clearly emphasizing the lack of a connection 
between the veteran's service-connected diabetes mellitus and 
the cause of his death.  The wording is consistent with a 
negative nexus opinion, which would be the result of the most 
likely spelling error, as shown above.  Indeed, if the 
November 2004 VA medical opinion report was interpreted as 
the veteran's representative contends, it would contradict 
itself.  Thus the claims of the veteran's representative are 
not substantiated by a reading of the medical opinion in its 
complete context.

As such, the November 2004 VA medical opinion provides a 
conclusive and definitive medical opinion that the veteran's 
service-connected diabetes mellitus was not related to the 
cause of his death.  Therefore, the November 2004 VA medical 
opinion is more probative than the April 2004 note and the 
March 2005 Questionnaire, which are unclear, speculative, and 
do not create an adequate nexus for VA purposes.

The appellant's statements alone are not sufficient to prove 
that the cause of the veteran's death was related to military 
service or to any service-connected disability.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As she is not a physician, the appellant is not competent to 
make a determination that the cause of the veteran's death 
was related to military service or to any service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, there preponderance of the medical evidence of record 
does not show that the cause of the veteran's death was 
related to his active military service or to any 
service-connected disability.  Accordingly, service 
connection for the cause of the veteran's death is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


